 NILES-BEMENT-POND COMPANY165NILES-BEMENT-PONDCOMPANYandAMALGAMATEDLOCALNo. 405,INTERNATIONALUNION,UNITED AUTOMOBILE,AIRCRAFT &AGRICUL-TURAL IMPLEMENTWORKERS OF AMERICA,C.I.O.Case No. 1-CA-841.November 29,1951Decision and OrderOn June 4, 1951, Trial Examiner Sidney Lindner issued his Inter-mediate Report in the above-entitled proceeding, finding that theRespondent had engaged in and was engaging in certain unfair laborpractices and recommending that it cease and desist therefrom andtake certain affirmative action, as set forth in the copy of the Inter-mediate Report attached hereto.Thereafter, the Respondent filedexceptions to the Intermediate Report.The Board has reviewed the rulings of the Trial Examiner andfinds that no prejudicial error was committed.The rulings are herebyaffirmed.The Board has considered the Intermediate Report, theexceptions, and the entire record in the case, and hereby adopts thefindings, conclusions, and recommendations of the Trial Examinerwith the following corrections 1 and additions :The issue in this case is whether the bonus paid by the Respondentat Christmas was a gift, as the Respondent argues, or part of "wages"within the meaning of Section 9 (a) of the Act, as the Trial Examinerfound.Although we, no less than our dissenting colleague, believein the Christmas spirit, we agree with the Trial Examiner's finding.As more fully discussed in the Intermediate Report, the Respondentpaid its employees a year-end or Christmas bonus in the years 1938through 1950, except for 1946 when a strike occurred. In 1938, 1939,and 1940 the bonus consisted of 1 week's pay, termed by the Respond-ent a "special" or "additional" compensation.From 1941 through1945 the bonus was expressed as a percentage of each employee's yearlyearnings 2In 1947 and 1948, the bonus took the form of 1 week's pay,and in 1949 it reverted to a percentage of yearly earnings.On Decem-ber 11, 1950, the Respondent announced that the new retirement plan1The Intermediate Report contains certain inadvertances,none of which affects theTrialExaminer's ultimate conclusions,nor our concurrence thereinAccordingly,wenote the following corrections: (1) The exclusion of "all other supervisory employees"from the appropriate unit is corrected to read "and all other supervisors"; (2) theRespondent referred to the Christmas bonus as "special compensation"or "additionalcompensation"in 1938, 1939, and 1940 rather than,as the Trial Examiner found, "overthe years";and (3)the language of the Court of Appeals for the First Circuit in theW W. Cross case,cited by the Trial Examiner,is corrected to read "direct and immediatebenefits flowing from the employment relationship "2The 5-percent bonus paid at Christmas 1941 was expressed by the Respondent to be"in addition to the 5-percent bonus announced on September 2, 1941."97 NLRB No. 30.986209-52-vol 97--12 166DECISIONS OF NATIONAL LABOR RELATIONS BOARD"will be several times the cost in dollars of the year-end distributionmade to employees in recent years. In spite of this fact . . . eachemployee . . . will receive a check at Christmas timeof onedollar for each year of continuous service with a minimum of fivedollars."On December 21, the Respondent rejected the Union's re-quest to negotiate on the 1950 bonus.It is thus apparent that over a period of 12 years, the Respondent'semployees enjoyed a bonus arrangement whereby they received, atthe end of each year, compensation directly related in amount andsupplementary to their wages or earnings.3True the Respondentnever announced a bonus plan in advance but determined upon theamount to be distributed shortly before actual payment at Christmastime.However, the absence of a formal plan, in our view, does notalter the essential wage character of the Respondent's bonus arrange-ment.The fact that the bonus was paid regularly over a substantialperiod of time is sufficient to justify the expectation on the part ofthe employees that, absent a change in circumstances, they wouldcontinue to receive a year-end bonus upon which they might rely aspart of their "wages." IThat the bonus constituted an integral part3 "A bonus isnot a gift or gratuity,but a sum paid for service, or upon a considerationin addition to or in excess of that which would ordinarily be given."Kenicott v. WayneCounty,16Wall. 452, 471.Cf.McComb v.Shepard Niles Crane&HoistCorporation,171 F. 2d 69(C. A. 2, 1948),cert. den. 336U. S. 960, where the court held that a "prosperity"bonus based upon hourlyrates,which was paid over a substantial period of time at regularly recurrent intervals,was part of the employees'wage expectancy and therefore includedwithin the term"regular rate"in Section 7 (a) of the FairLaborStandards Act for purposes of overtimecompensation.See alsoWalling v. Richmond Screw Anchor Co,154 F. 2d 780(C. A. 2) ;Walling v.Garlock PackingCo., 159 F. 2d 44(C. A. 2);Walling v.WallWireProducts Co.,161 F. 2d 470 (C. A. 6) to the effect thata bonus regularly paid by an employer at recur-rent intervals becomes as much a consideration for the work performed by employees aswages thoughthe amount of the bonus paid remains in the discretion of the employer.Cf.Powell,et al. v. Republic CreosotingCo., 172 Wash.155, 198 F. 2d 919;Knapp v.Imperial Oil&Gas Products Co,130 F. 2d1 (C. A. 4)for examples of an implied contractto pay a bonus arising out of regular payments made in the past as consideration foremployee services.The 1949 amendments to Section 7 (a) of the Fair Labor Standards Act, to which ourdissenting colleague makes reference,define "regular rate," to excludeinter alia ". . .(1) sumspaid as gifts;payments in the nature of gifts madeat Christmastime or onotherspecial occasions,as a reward for service,the amounts of which are not measuredby or dependent on hours worked,production or efficiency..."29 U. S. C. Sec. 207 (d)(1).As administrativelyinterpreted,a Christmas bonus paid pursuant to contract isincludedwithin theterm "regular rate" under the amendedstatute whether the contractbe express or implied.Moreover,if the payment"is so substantial that it can be assumedthat employees consider it a part of the wagesfor which they work,the bonus cannot beconsidered to be in the nature ofa gift."And if the payment "ismeasured by hoursworked . .. the payment is geared towages andhours during the bonusperiod and isno longer to be considered as in the nature of a gift." Interpretative Bulletin No. 80, 29C. F. R. 778.6 (e).Section 9 (a) of the Actrefers notonly to "rates of pay" butalso to "wagesor otherconditions of employment."It is well establishedthat "wages"must be construed toinclude emoluments of value accruing to employeesout of theiremploymentrelationshipin addition or supplementaryto actual "rates of pay."Inland Steel Company,77NLRB1, enfd.170 F. 2d 247 (C. A. 7), cert.den 326 U.S 960;W. W. Cross & Co., Inc V.N. L. R. B.,174 F.2d 875(C. A. 1)A Christmas "gift" to employeespaid in connectionwith the employment relationship and expressed as a percentage of earningsduring the NILES-BEMENT-POND COMPANY167of theRespondent'swage structure was underscored by the sharp re-duction in the 1950 bonus owing to the increased cost of the newlynegotiatedretirement plan.Clearly, in the Respondent's calculation,the retirement plansupplanted, in part, the bonusas a wageenhance-ment.In view of the foregoing, we find that the Respondent's bonusconstitutes "wages" and is therefore a subject encompassed withinthe Respondent's statutory obligation to bargain, and that, by re-fusing tobargain thereon, the Respondent violatedSection 8 (a) (5)and (a)(1) of the ActsIn so finding, we do not hold, as our dissenting colleague maintains,that "an employer must obtain permission to make a Christmas giftto his.employees...."Of course an employer is free to make agenuineChristmas gift to his employees.The realities of the in-dustrial world establish, however, that a year-end bonus which hasbecome part of the employees' wage expectancy, though it may bepaid at Christmas and therefore carry with it the Christmas spiritof gift giving,amountsfundamentally to deferred compensation forservices performed during the preceding year.We are convinced,therefore, that the policy of the Act to encourage collective bargainingin the interest of industrial peace is best served by requiring anemployer to negotiates on the subject matter of such a bonus.TheChristmas spirit, as we conceive it, does not stop short of the bargain-ing table, for bargaining in good faith is in itself a continuing effortto achieve good will between an employer and his employees.OrderUpon the entire record in this case, and pursuant to Section 10 (c)of the National Labor Relations Act, as amended, the National LaborRelations Board hereby orders that the Respondent, Niles-Bement-Pond Company, West Hartford, Connecticut, its officers, agents, suc-cessors, and assigns, shall:t.Cease and desist from :(a)Refusing to bargain collectively with respect to its Christmasbonus, with Amalgamated Local No. 405, International Union, Unitedcurrent year is taxable"wages" under the Social SecurityAct and taxablecompensationfor employee income tax purposes.S. S. T. 251,,450; I.T. 1600 II-1-CB184;N.H.Van Sicklen,Jr. v. Commissioner of Internal Revenue,33B. T. A. 544.Bonuses including year-end and Christmas bonuses comewithin thedefinitionof "wages,salaries,and other compensation"In the Defense ProductionAct of 1950,as amended,and are subject to stabilization control.50U. S. C. 2152 (e), 2102; PublicLaw No 96, 82Cong., 1st Sess.,GeneralWage RegulationNo. 14, 16 F. R 7509, 7987;Questions andAnswers on G. W. R. No. 14, DLR (Nov. 11, 1951) ;Salary StabilizationRegulation No.2, 16 F. R. 8342;S. S it. No 2,Interpretation2, 16 F. R 115415Tower HosieryMills,81 NLRB658(MemberMurdockparticipating), enfd.180 F.2d 701 (C. A.4) ; SingerManufacturing Company,24NLRB 444, enfd. 119 F. 2d 131(C. A. 7).01Of course the employer's duty to bargain does not compel his agreement to pay abonus of anyparticularamount, or, infact, to pay a bonus at all. 168DECISIONS OF NATIONAL LABOR RELATIONS BOARDAutomobile, Aircraft & Agricultural Implement Workers of America,C. I. 0., as the exclusive representative of all full-time, hourly ratedproduction and maintenance employees at the Respondent's WestHartford, Connecticut, plant, including timekeepers and clerks onfactory department payrolls, but excluding time-study employees,apprentices, employees in production control departments, technicaland engineering employees, clerical employees on office departmentpayrolls,medical department employees, professional employees,guards, executives, foremen, assistant foremen, supervisors, work lead-ers, and all other supervisors as defined in the Act.(b) Taking any unilateral action on its Christmas bonus affectingthe employees in the aforesaid appropriate unit without prior con-sultation with Amalgamated Local No. 405, International Union,United Automobile, Aircraft & Agricultural Implement Workers ofAmerica, C. I. O.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act :(a)Upon request, bargain collectively with respect to its Christ-mas bonus,: with Amalgamated Local No. 405, International Union,United Automobile, Aircraft & Agricultural Implement Workers ofAmerica, C. I. 0., as the exclusive representative of all employees inthe aforesaid appropriate unit and, if an understanding is reached,embody such understanding in a signed agreement if requested byAmalgamated Local No. 405, International Union, United Automo-bile, Aircraft & Agricultural Implement Workers of America, C. I. 0.(b) Consult with Amalgamated Local No. 405, International Union,United Automobile, Aircraft & Agricultural Implement Workers ofAmerica, C. I. 0., prior to taking any action which would affect theemployees in the aforesaid appropriate unit with respect to its Christ-mas bonus.(c)Post at its plant at West Hartford, Connecticut, copies of thenotice attached hereto, marked "Appendix A." °Copies of said notice,to be furnished by the Regional Director for the First Region, shall,after being duly signed by the Respondent's representative, be postedby the Respondent upon receipt thereof and maintained by it for aperiod of sixty (60) consecutive days thereafter, in conspicuous places,including all places where notices to employees are customarily posted.Reasonable steps shall be taken by the Respondent to insure that saidnotices are not altered, defaced, or covered by any other material.(d)Notify the Regional Director for the First Region in writing,within ten (10) days from the date of this Order, what steps the Re-spondent has taken to comply herewith.' In the event this Order is enforced by a decree of a United States Court of Appeals,there shall be inserted before the words "A Decision and Order," the words"A Decree ofthe United States Court of Appeals Enforcing." NILES-BEMENT-PONDCOMPANY169MEMBERMURDOCII,dissenting:This case involves the question of the right of an employer to givehis employees a Christmas bonus without first bargaining about thematter with a collective bargaining representative, and thereafter torefuse to negotiate about the bonus after specific request by the union.The record shows that the Employer herein first notified its em-ployees in 1938 that "in line with the Christmas spirit and wishing toshow its appreciation," 1 week's extra pay would be given them. TheCompany continued this practice of giving a Christmas bonus throughthe years. Sometimes the amount was based upon a, certain percentageof the employee's annual or semiannual earnings rather than a flatweek's pay. In December 1950 the Employer sent the employees aletter in which he referred to his practice of extending season's greet-ing and pointed out that under a retirement plan for the employeesgoing into effect the Company would be paying out several times thecost of a bonus; but that nevertheless each employee "will receivea check at Christmas time which will consist of one dollar for eachyear of continuous service, with a minimum of five dollars."TheUnion apparently did not take kindly to the idea of this greatly re-duced Christmas bonus and demanded a meeting to discuss the matter.The Employer took the position that the Christmas bonus was aChristmas gift and that it was not obligated to and would not discussthe amount of the gift with the Union.My colleagues agree withthe Trial Examiner and adopt the Intermediate Report which findsthat the Employer violated Section 8 (a) (5) both by taking unilateralaction in regard to the Christmas bonus and also by the subsequentrefusal to negotiate about the matter. I cannot agree.I recognize that the majority decision is consistent with Boardprecedent.After carefully reconsidering 8 the issue, however, I amof the opinion that for this Board to take the position that an employercannot make a Christmas gift to his employees without first bargain-ing about it with their representative, is to reach a result destructiveof the Christmas spirit and not necessary to the practice and procedureof collective bargaining which the statute seeks to encourage andprotect."To bestowfreely"is thesine qua nonof a giftParticularlyat the Christmas season men are moved to make gifts to those theycherish, to those they employ, and to those less fortunate.Whetherthe motivation be strictly religious or simply a manifestation of thefeeling of good will toward men which permeates the atmosphere atthat season, we recognize that a sometimes selfish world is better be-cause of the practice.Even grudging, callous characters have been8As footnote 5 of the majority opinion pointedly mentions,I participated in theTowerHosierydecision which held that there had not been a refusal to bargain on a Christmasbonus, although assuming the existence of an obligation to bargain on such a subject. 170DECISIONS OF NATIONAL LABOR RELATIONS BOARDtransformed and moved to participate in the giving of this season 9But if we say that an employer must obtain permission to make aChristmas gift to ,his employees and must be willing to haggle aboutwhether he should make any gift or about the value of his gift, wehave in large measure destroyed the concept, spirit, and practice ofChristmas giving in the labor-management field. I cannot believeCongress intended this.That the majority may make a technicalargument for the inclusion of Christmas bonuses within the statu-tory term "wages" does not persuade me, feeling as I do, that Congressjust did not intend compulsory bargaining on Christmas gifts.I find support for my view that Congress did not intend compul-sory bargaining on Christmas gifts, in the action which Congresstook in the 1949 amendments to the Fair Labor Standards Act. Sec-tion 7 (d) was added to exclude from the "regular rate" of pay onwhich overtime must be paid: "(1) sums paid as gifts;payments inthe nature of gifts made at Christmas timeor on other special occa-sions,as a reward for service, the amounts of which are not measuredby or dependent upon hours worked, production, or efficiency." IfCongress does not believe that such Christmas bonuses should be con-sidered part of an employee's regularwageson which his overtimewill be computed, by analogy I do not believe that Congress envisagesChristmas bonuses as a part of wages for purposes of compulsory col-lective bargaining.Furthermore, the fact that a Christmas bonus ispaid with regularity so that the employees are led to expect it, a factorthe majorityrelieson in treating these bonuses as wages, is deemedirrelevant in applying the Fair Labor Standards Act immunity tosuch bonuses -I must confess that many of the citations in the majority's mam-moth size footnote 4 strikeme as of littlerelevance to theissue beforeus.None of the Fair Labor Standards Act cases cited in the firstparagraph thereof (bearing thenamesMcCombandWallingas plain-tiffs) involved Christmas bonuses; they involvedmonthlyorquarterlybonuses.Indeed, theRichmond Screw Anchorcase which is citedspecifically distinguished themonthlybonus there involved (which itheld should be treated as part of wages for overtime purposes) from9 See Dicliens'Christmas Carol,Mr. Scrooge.10 InterpretativeBulletinNo. 80. CCH Labor Law Service Vol. 3, Paragraph 24,104 06 (e).If the bonuspaid at Christmasor on other special occasion is a gift or in the natureof a gift it will be excludedfrom theregular rate under this subsectioneven thoughIt is paid with regularity so that the employees are led to expect itand even thoughthe amounts paid to differentemployees or groups of employeesvary with the amountof the salary or regular hourly rateof such employees,or according to their lengthof servicewith the firmso long as the amounts are not measuredby or directlydependent upon hours worked, production or efficiency.A Christmasbonus paid (notpursuantto contract) in the amount of two weeks' salary toall employees and antequal additional amount for each five years' service withthe firm for example, wouldbe excluded from the regularrate under this category.(Emphasis supplied.) NILES-BEMENT-POND COMPANY171Christmas bonuses even then exempt under a quoted administrativeinterpretation of theWage Hour Administrator.answer to these citations is the fact that all of them antedated the1949 amendments to the Fair Labor Standards Act which clarified andcodified the Christmas bonus exemption.The further citation bythe majority to the fact that Christmas bonuses have been held in-cluded in the phrase "wages, salaries and other compensation" underthe Defense Production Act of 1950, likewise is of little significancein view of the very different purposes of that Act from the NationalLabor Relations Act and the Fair Labor Standards Act. It is obviousthat the objective of that law to stabilize wages and prices could notbe achieved unless Christmas bonuses were subject to the control ofWage and Salary Stabilization Boards; unrestricted use and abuseof Christmas bonuses plainly might subvert the entire wage stabiliza-tion program.I must also confess that the majority's effort simultaneously to en-dorse the Christmas spiritandthe Intermediate Report leaves me, as Iam sure it must leave others, in some confusion as to what the scopeof the employer's obligation to bargain about Christmas gifts actuallyis now.The majority say, "we do not hold,as ourdissenting colleagueMaintains, that `an employer must obtain permission to make aChristmas gift to his employees ...'Of course an employer is freetomakea genuineChristmas gift to his employees" (Emphasissupplied.)I assume the majority's concept ofa genuineChristmasgift encompasses handkerchiefs and neckties, and perhaps even hams 11But if an employer wants to make his Christmas gift in the form ofa check, then it would appear that he is getting into dangerousterritory insofaras hisobligations under the National Labor RelationsAct are concerned.The majority say that "a year-end bonuswhichhas become part of the employee's wage expectancy,though it be paidat Christmas and therefore carry with it the Christmas spirit ofgift giving" is part of wages and must be bargained about. (Empha-sis supplied.)Is the employees' "expectancy" the decisive consider-ation?Does this mean that the first year the employer gives aChristmas bonus when there is no "expectancy" it is a "genuineChristmas gift" and he is free both to act unilaterally, and tosubsequently to bargain about the adequacy of the amount of thecheck?How many Christmases may the employer give the bonusbefore it becomes part of the employees' "expectancy" thereby losingits immunities as a Christmas gift and becoming a bargainablematter?Does the first bonus provide the necessary expectancy?How controlling is the significance of the circumstance recited in11However,I noted a recent news article reporting that among the bargaining demandsmade of a pr king house by a union,was a free ham to each employee at Christmas time. 172DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe majority opinion that the bonus paid in this case over a 12-yearperiod was "directly related in amount" to wages, in the light offootnote 4?The majority there cites rulings that Christmas giftsare taxable as "wages" under the Social Security Act and as incomefor income tax purposes if "expressed as a percentage of earnings."If an employer is careful not to express his Christmas bonus as apercentage of the employees' earnings or as "dependent on hoursworked" does it remain a genuine Christmas gift instead of becoming"wages" about which he must bargain? In this connection it maybe noted that the employer in the instant case had abandoned hispractice of paying a bonus on a percentage or a week's pay basis,and gave his employees a modest gift on the basis of $1 per eachyear of employment-obviously an.amount not "directly related inamount" to their wages.In conclusion I would note that however much the result reachedby the majority may commend itself from a doctrinaire standpoint,it certainly cannot be essential to the preservation of collective bar-gaining on wages, hours, and conditions of employment.A unionis free to make unlimited wage demands on the employer when it nego-tiates a contract.If it is not content to take a flat hourly or weeklyrate but wishes a larger share in good years it is entirely free undermy views to seek anannual bonusarrangement in addition and theemployer is obligated to bargain about it.But a genuine Christmasgift has no place on the bargaining table.CHAIRMAN HERZOG took no part in the consideration of the aboveDecision and Order.Appendix ANOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, we hereby notify our employees that :WE WILL bargain collectively, upon request, with AMALGAMATEDLOCALNo. 405,INTERNATIONAL UNION, UNITED AUTOMOBILE,AIRCRAFT&AGRICULTURAL IMPLEMENT WORKERS OF AMERICA,C. I. 0., as the exclusive representative of all the employees in thebargaining unit described herein, with respect to our Christmasbonus, and, if an understanding is reached, embody such under-standing in a signed agreement if requested by the above-namedunion.WE WILL NOT in the future unilaterally act on the Christmasbonus distributed to the employees in the bargaining unit NILES-BEMENT-POND COMPANY173described herein without prior consultation with the above-namedunion.The bargaining unit is:All full-time, hourly rated production and maintenance em-ployees atour WestHartford,Connecticut,plant, includingtimekeepers and clerks on factory department payrolls, butexcluding time-study employees,apprentices,employees inproduction control departments,technical and engineeringemployees,clerical employees on office department payrolls,medicaldepartment employees,professional employees,guards, executives,foremen, assistant foremen, supervisors,work leaders, and all other supervisors as defined in the Act.NILES-BEMENT-POND COMPANY,Employer.By ------------------------------------(Representative)(Title)Dated --------------------This notice must remain posted for 60 days from the date hereof,and must not be altered, defaced, or covered by any other material.Intermediate ReportSTATEMENT OF THE CASEUpon a charge and amended charge duly filed by Amalgamated Local No. 405,International Union, United Automobile, Aircraft & Agricultural ImplementWorkers of America, C. I. 0, herein called the Union, the General Counsel of theNational Labor Relations Board, by the Regional Director for the First Region(Boston, Massachusetts), issued his complaint, dated March 22, 1951, allegingthat the Respondent had engaged in and was engaging in unfair labor practicesaffecting commerce within the meaning of Section 8 (a) (1) and (5) and Section2 (6) and (7) of the National Labor Relations Act, 61 Stat. 136, herein calledthe Act.Copies of the complaint, the charges, and a notice of hearing wereduly served upon the Respondent and the Union.With respect to the unfair labor practices the complaint alleged in substancethat the Respondent had refused to bargain collectively with the Union as theexclusive bargaining representative of the Respondent's employees in an appro-priately described unit in respect to a Christmas bonus and thereafter on or aboutDecember 21, 1950, the Respondent directly and unilaterally, without prior con-sultation with the Union, granted its employees a Christmas bonus.The Respondent in its duly filed answer admitted the allegations of the coin-plaint as set forth above, but denied that it had engaged in or was engaging inany unfair labor practices.Pursuant to notice, a hearing was held on May 7, 1951, at Hartford, Connecti-cut, before Sidney Lindner, the Trial Examiner duly designated by the ChiefTrial Examiner.All of the parties were represented at the hearing by counsel.Full opportunity to be heard, to examine and cross-examine witnesses, andto introduce evidence bearing upon the issues was afforded all parties.Toward 174DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe close of the hearing a motion of the General Counsel to conform the pleadingsto the proof with respect to minor matters was granted without objection.Atthe close of the hearing counsel for the parties argued orally before the under-signed.Opportunity was afforded all parties for the filing of briefs and/orproposed findings and conclusions of law.Briefs have been received fromcounsel for the Respondent and from counsel for the Union and have beenduly considered.Upon the entire record in the case and from his observation of the witnesses,the Trial Examiner makes the following :FINDINGS OF FACTI.THE BUSINESS OF THE RESPONDENTNiles-Bement-Pond Company, a New Jersey corporation, maintains its prin-cipal office and place of business in West Hartford, Connecticut, where it isengaged in the manufacture, sale, and distribution of machine tools, smalltools,gauges, and aircraft engine accessories.The principal raw materialsused by the Respondent in the conduct of its business operations consist ofsteel forgings and castings.The value of the Respondent's purchases and itssales annually exceeds $1,000,000.Over 50 percent of the Respondent's pur-chases is shipped to its West Hartford plant from points located outside theState of Connecticut.A like amount of its sales is made and shipped to pointsoutside the State of Connecticut.The Respondent admits that at all timesmaterial herein, it has been engaged in commerce within the meaning of the Act.H. THE ORGANIZATION INVOLVEDAmalgamated Local No. 405,' International Union, United Automobile, Air-^craft & Agricultural Implement Workers of America, C. I. 0., is a labor organi-:cation admitting to membership employees of the Respondent.III.THE UNFAIR LABOR PRACTICESA. The appropriate unit and representation by the Union of a majority thereinIt is admitted and the undersigned finds that all full-time, hourly rated pro-duction and maintenance employees of the Respondent, including timekeepersand clerks on factory department payrolls employed at its West Hartford plant,exclusive of time-study employees, apprentices, employees in production controldepartments, technical and engineering employees, clerical employees on officedepartment payrolls, medical department employees, professional employees,guards, executives, foremen, assistant foremen, supervisors, work leaders, andall other supervisory employees as defined in Section 2 (11) of the Act, constitutea unit appropriate for the purposes of collective bargaining within the meaningof Section 9 (b) of the Act.It is further admitted-and the undersigned finds that at all times sinceDecember 2, 1948, when a majority of the employees in the above-describedunit by a secrbt election conducted under the supervision of the RegionalDirector for the First Region of the Board designated the Union as their rep-resentative for the purposes of collective bargaining, that the Union, by virtueof Section 9 (a) of the Act, has been and is now the exclusive representativeof all the employees in the aforesaid unit for the purposes of collectivebargaining in respect to rates of pay, wages, hours of employment, and otherconditions of employment. NILES-BEMENT-PONDCOMPANY175B. The refusal to bargain't'here are no contested material issues of fact in this proceeding.It was stipulated at the hearing that the Respondent paid its production andmaintenance employees a Christmas or year-end bonus from 1938 regularly withthe exception of 1946'In 1938 the employees received the following notice of a Christmas bonus :"In line with the Christmas spirit and wishing to show its appreciation for theloyalty, efficiency, and fine cooperation of its employees, management recom-mended that one week's extra pay, a special compensation, be given to all em-ployees on the payroll as of December 1st."1939: the Respondent notified its employees : "It is a pleasure to announceat this time that one week's extra pay, a special compensation, will be given toall employees on the payroll as of December 1. 1939, with the exception of suchemployees as were hired on a temporary basis who worked during the movingoperations."1940: the employees received the following notice : "We are arranging tomail our Christmas checks and the six percent additional compensation fol-lowing the procedure of last year.Only employees on the payroll as of Decem-ber 1, 1940 will receive one week's extra pay as compensation."1941: "It has been our custom to give all our employees one week's pay basedon the 40-hour week without overtime. This year we propose to change thismethod to five percent of the total earnings for the last six months.A five per-cent Christmas bonus will be paid in addition to the five percent bonus announcedon September 2, 1941."1942: "A bonus of 5 percent will be paid based on total earnings for the year1942."In 1943 and 1944 the employees were notified with a similar notice tothat received in the year 1942.1945: "The total result of the Company's operations for the year will onceagain justify the employees' bonus for the year 1945, five percent."In 1946 no bonus was paid because of the strike of the employees.1947: "A bonus of one week's pay will be mailed on December 19, 1947 to allemployees with at least one year's service who are strictly on an hourly orsalary basis and who are on the payroll on that date. The bonus for employeeswho have been with the Company less than one year will be prorated. Paymentwill be based on 40 hours."1948: "A bonus of one week's pay to all employees with at least one year'sservice who are strictly on an hourly or salary basis and who are on the payrollDecember 17, 1948.The bonus for employees who have served less than oneyear will be prorated.Payment will be based on 40 hours."1949: "The Board of Directors therefore has approved the bonus of one andone-half percent to be based on the total individual employee's earnings for theyear 1949, which will be paid to all employees strictly on an hourly or salarybasis who are actively on the payroll of the Company December 19, 1949."The collective bargaining contract presently in force between the Respondentand the Union was entered into on November 30, 1950. Article VI of the saidcontract deals with the subject of wages and hours, no mention is made thereinof the year-end or Christmas bonus.There is nothing in the record to showthat in the negotiations between the parties leading to the execution of the saidcontract the matter of the year-end or Chrismas bonus was discussed.1 In 1946 the Respondent's employees struck for approximately 2014 weeks and a bonuswas not paid to them. 176DECISIONSOF NATIONALLABOR RELATIONS BOARDOn December 11, 1950, the Respondent notified its employees by the followingletter that a Christmas bonus would be paid to them at a later date :Dear Fellow Employee :It has been my practice around this time of the year to write you, on behalfof our Company, to extend the season's greetings to you and your families.This year our hearts are heavy at the serious turn of World Affairs, andwe are deeply concerned at the possibility of more bad news and heavyburdens impending for all of us. It will be necessary for each and everyone to aid in our nation's problems, and we feel confident every Niles em-ployee will do his Or her part in the task that lies before us.With the probability of the imposition of wage and price ceilings, we havenegotiated a new contract which should be eminently fair to all of our em-ployees and the Company alike.The Retirement Plan now going into effect is one of the finest availablein industry.It goes well beyond other plans recently given so much pub-licity.To describe the various features and benefits in a short letter isimpossible, so we are having booklets prepared covering all of the provisions.You will receive a copy in the very near future.However, we might saythat the Retirement Plan will be funded by payment by the Company to aninsurance company of 10% of the annual profits of the Company before de-duction for income taxes.You will, therefore, have an added personalinterest in the successful operation of our Company.For the year 1950, the estimated amount to be paid into the retirementfund will be several times the cost in dollars of the year-end distributionmade to employees in recent years. In spite of this fact, however, we arepleased to announce that each employee on a strictly hourly and/or salarybasis will receive a check at Christmas time which will consist of one dollarfor each year of continuous service, with a minimum of five dollars.These checks will be mailed about December 21st and carry with themthe best wishes of the management.We all pray that ere many months havepassed the leaders of all nations may, under Divine Guidance, resolve theserious problems that now threaten the future of all mankind.Sincerely yours,F. U. CONRAD,President and General Manager.Frank Cocheo,business agent of the Union,testified that when Respondent'sDecember 11 letter was called to his attention he immediately contacted GeorgeMcDonough,Respondent's industrial relations manager,to arrange a meetingto discuss what he considered to be the unilateral action of the Respondent withrespect to the Christmas bonus.McDonough advised that due to the unavaila-bility of management's representatives and because insufficient time had beengiven to make arrangements,a meeting could not be held that day.Cocheo followed up his telephone conversationwitha letter to McDonoughin which he repeated his request for a meeting with management to discuss thepayment of the "Christmas bonus"and the "Retirement Plan."McDonough in a reply letter dated December 15 acknowledged the Union'sletter and advised that the Respondent would not undertake to discuss anyChristmas bonus or gift to its employees.McDonough stated that it had beenclearly understood in years past that the Respondent's action in regard to theChristmas bonus was not a matter for collective bargaining and that its deter-mination at the end of any calendar year was solely within the judgment of'the Respondent and not a matter for discussion with the Union.McDonoughclosed his letter with the statement that a meeting would be arranged for the NILES-BEMENT-PONDCOMPANY177following week and assumed that the discussion would be solely on the pensionplan, noting that he could not understand what, if anything,there was to discusson that issue at that time.On December 21 the meeting previously arranged was held.Present wereCocheo,William Lawlor, president of the Union,William Zeman,attorneyfor the Union,and union committee members and McDonough,Richard Banfield,secretary-treasurer of the Respondent,andWalfrid Lundborg,attorney forthe Respondent.Cocheo testified that he told the Respondent's representatives that the Uniondesired to discuss along with the retirement plan the question of the payment ofa Christmas bonus to the employees.Cocheo stated that because of the Respond-ent's action in regard to the Christmas bonus the Union had already prepared un-fair labor practice charges2but would withdraw the charges if the Respondentwould negotiate the payment of its Christmas bonus at this meeting.Other Unionrepresentatives at the meeting commented to the effect that in their opinion thematter of the Christmas bonus and the retirement plan were"closely tiedtogether"as was indicated in the letter of December 11,supra.Lundborg,acting as spokesman for the Respondent,told the Union's repre-sentatives that in the judgment of the Respondent the amount of the Christmasbonus granted its employees was appropriate at that time.Lundborg statedthat the year-end or Christmas bonus was a Christmas gift to the employeesand the Respondent would not discuss the amount of the said gift with theUnion and that it alone would determine how it would distribute its moneyin the form of dividends to the stockholders or bonuses to its employees with-out inviting the Union into "the inner circles of the Company."Lundborgfurther stated that the matter of the Christmas bonus was one for the sole deter-mination by the Respondent and the Respondent was under no compulsion toeven talk about it with the Union's representatives.The meeting lasted about 25 minutes; no further discussion regarding theChristmas bonus took place between the parties.ConclusionsThe issue presented in this case,reduced to its essentials,iswhether or notthe requests of a duly designated bargaining representative to discuss andnegotiate with an employer the Christmas bonus or year-end payment to itsemployees,comes within the recognized scope of collective bargaining,so thatan employer's refusal to negotiate or even to discuss such a matter wouldconstitute a violation within the meaning of Section 8(a) (5) of the Act.It is the contention of the Respondent raised at,the hearing and set forthin its brief that a Christmas bonus is a gift and gratuity from an employerto an employee which is not an element of the employee's compensation andis not a part of wages within the meaning of the Act.The General Counselargues that the Christmas bonus falls within the statutory term "wages"and the Respondent's unilateral action in respect thereto and its'subsequentrefusal to discuss or negotiate on such matters tends to frustrate the purposeof collective bargaining agreements.Counsel for the Union contends that theyear-end or Christmas bonus in effect at the Respondent's plant over a numberof years and distributed to the employees with regularity of repetition becamea part of the established wage structure.The Board in several cases has dealt with the subject of Christmas bonus asa bargainable issue. In theTower Hosiery Millscase, 81 NLRB 658, enfd.2The original charge filed by the Union in this matter was filed on December 18, 1950. 178DECISIONS OF NATIONAL LABOR RELATIONS BOARD180 F.2d 701(C.A. 4), the employer in a like manner to the Respondentherein gave its employees a Christmas bonus for a number of years voluntarilyand took the position when asked by the union to include a "bonus provision"in a proposed contract,that its bonus payments had not been a part of wagesbut had been conditional each year upon the amount of its earnings and there-fore it would not commit itself in writing to pay a bonus.The Board whileagreeing with the employer that it was not compelled to enter a binding obliga-tion to pay a Christmas bonus in a specified amount, when its practice hadbeen to determine at the end of each year whether or not its earnings justifiedthe payment of a bonus,nevertheless specifically stated that the employer wasunder an obligation to bargain with the union on the subject of the Christmasbonus.In theSinger Manufacturing Companycase,24 NLRB 444,enfd.119 F. 2d 131(C. A. 7), the employer's practice had been to grant its employees among otherbenefits a bonus at Christmas.In its negotiations for a collective bargainingcontract 8 the union proposed in effect that the agreement provide for a continu-ance of the employer's practice with regard to paid legal holidays and vacations,and that "payment of a yearly bonus, as in the past,be continued in the futuresubject to discretion of the Company."The employer in rejecting the union'sproposals pleaded that he was"perfectly justified in retaining something thathe maygiveto his employees."That it was"not necessary that everygratuitousactof an employer benefiting employees be converted into a contractual obliga-tion" (emphasis supplied).Further that an employer"is entitled to give andfeel that he may give benefits aside and in addition to his legal obligations andupon occasions to have his employees know and appreciate that he is in his,relationswith them going beyond the strict letter of his legal obligations."The Board in its Decision and Order found:"Paid holidays,vacations, andbonuses constitute an integral part of the earnings and working conditions ofthe employees and . . . are matters which are generally the subject of col-lective bargaining."Whether or not it be considered an outright withdrawal of the matter ofpaid holidays,vacations,and bonuses from the sphere of collective bargaining,the [employer's] insistence upon treating such matters as gratuities to begranted and withdrawn at will,constitutes a refusal to bargain collectivelywith the [Union]with respect to such matters.We have repeatedly held it to.be a refusal to bargain collectively where an employer unilaterally acts withrespect to matters which normally are the subject matters of collective bargain-ing after his employees have requested an opportunity to bargain collectivelywith regard to such matters.The [employer's] position with respect to paidholidays, vacations,and bonuses differs only in the immaterial circumstancethat by taking such a position the [employer]threatened unilateral action so faras these important matters were concerned,in the future, . . ."It is thus clear that the Board,affirmed by the courts of appeals,faced withthe plea that a Christmas bonus is a gratuity from an employer to an employeehas determined that the Christmas bonus is a wage, an integral part of theemployee's earnings,and a subject for collective bargaining.Itmight be well to note that even though the Respondent characterizes theChristmas bonus distributed to its employees as a gift or gratuity and there-fore not wages,it has over the years of its distribution referred to it as "specialcompensation"and "additional compensation."Indeed,could anything be8The negotiations took placein June andOctober 1938.The employerhad been payinga Christmas bonus since 1936. NILES-BEMENT-POND COMPANY179clearer than that such "special compensation" or "additional compensation"iswages as was pointed out in the Decision of the Court of Appeals for theFirst Circuit inW. W.Crossd Co., Inc.v.N.L.R. B., 174 F. 2d 875, wherein,itwas stated that the statutory term "wages" was intended to embrace atleast those "emoluments resulting from employment in addition or supple-mentary to `actual rates of pay"' which are in the nature of "direct and im-mediate benefits falling from the employment relationship."It is accordingly clear from the foregoing that the argument here advancediby the Respondent is without merit and it is so found.Upon the foregoing and upon the entire record it is found that the Re-spondent by unilaterally acting with regard to the Christmas bonus distributedto its employees and by refusing to discuss or negotiate with the Union thesubject matter of the Christmas bonus, has failed and refused to bargain col-lectively and has thereby interfered with, restrained, and coerced its employees.in the exercise of the rights guaranteed in Section 7 of the Act.IV. THE EFFECT OF IRE UNFAIR LABOR PRACTICES UPON COMMERCEIt is found that the activities of the Respondent, set forth in Section III,above, occurring in connection with the operations of the Respondent describedin Section I, above, have a close, intimate, and substantial relation to trade,traffic, and commerce among the several States and tend to lead to labor dis,,-putes burdening and obstructing commerce and the free flow of commerce.V.THE REMEDYIt having been found that the Respondent has engaged in certain unfair labor,practices, it will be recommended that the Respondent cease and desist there-from and take certain affirmative action which the undersigned finds will ef-fectuate the policies of the Act.It has been found that the Respondent by acting unilaterally with regardto its Christmas bonus and without consulting with the Union on this subject,has refused to bargain collectively. It is accordingly necessary, in order toeffectuate the policies of the Act, to require the Respondent, upon request, to,bargain collectively with the Union as the exclusive representative of its em-ployees, in the appropriate unit with respect to the Christmas bonus, and torefrain in the future from acting unilaterally in connection therewith and theundersigned will so recommend.'Because of the limited scope of the Respondent's refusal to bargain and be-cause of the absence of any indication that danger of other unfair labor prac-tices is to be anticipated from the Respondent's conduct in the past, it will not4 Counsel for the Union in his brief raised the contention that the Board should, in addi-tion to ordering the Respondent to cease and desist from making any unilateral changes in,the Christmas bonus or year-end payment and to bargain collectively with the Union withrespect to said Christmas bonus, order the Respondent to pay the 1950 year-end payment orChristmas bonus retroactively to its employees on the minimum basis of the establishedplan of the years 1938 through 1949.The undersigned does not believe in view of the.limited type of violation of Section 8 (a) (5) herein found that the aforesaid suggestedremedy is in order.On the contrary the order to be recommended will effectively insureto the Union the full enjoyment of its rights in the future to use the bargaining processes.for the purpose of presenting to the Respondent its demands regarding the Christmas bonusor for the restitution of monies to the employees allegedly adversely affected by the 1950,distribution of the Christmas bonusIt is to be assumed that the Respondent will complywith the recommended order in good faith.Under these circumstances, an order of thetype requested by the Union would appear to represent an unnecessary economic determina-tion of the merit of the Union's bargaining position with regard to the Christmas bonusSeeCentral Metallic CasketCo, 91 NLRB 572;Inland Steel Company,77 NLRB 1;Weyer-haeuser TimberCo., 87 NLRB 672 180DECISIONS OF NATIONAL LABOR RELATIONS BOARDbe recommended that the Respondent cease and desist from the commission ofany other unfair labor practices.Nevertheless, in order to effectuate the policiesof the Act, the undersigned will recommend that the Respondent cease and de-sist from the unfair labor practices found and from in any manner interferingwith the efforts of the Union to bargain collectively with it.Upon the basis of the above findings of fact and upon the entire record in thecase, the undersigned makes the following :CONCLUSIONS OF LAW1.Amalgamated Local No. 405, International Union, United Automobile, Air-craft & Agricultural Implement Workers of America, C. I. 0., is a labor organi-zation within the meaning of Section 2 (5) of the Act.2.All full-time, hourly rated production and maintenance employees at theRespondent's West Hartford Plant, including timekeepers and clerks on factorydepartment payrolls, exclusive of time-study employees, apprentices, employeesin production control departments, technical and engineering employees, clericalemployees on office department payrolls, medical department employees, pro-fessional employees, guards, executives, foremen, assistant foremen, supervisors,work leaders, and all other supervisory employees as defined in the Act, con-stitute a unit appropriate for the purposes of collective bargaining, within themeaning of Section 9 (b) of the Act.3.The Union was on December 2, 1948, and at all times thereafter has been,the exclusive representative of all of the employees in the aforesaid unit forthe purposes of collective bargaining within the meaning of Section 9 (a) ofthe Act.4.By failing and refusing at all times since December 21, 1950, to bargainwith the Union with respect to its Christmas bonus and by unilaterally actingon the Christmas bonus the Respondent has failed and refused to bargain col-lectively with the Union as the exclusive representative of the employees in theappropriate unit and has thereby engaged in and is engaging in unfair laborpractices within the meaning of Section 8 (a) (5) of the Act.5.By said acts the Respondenf has interfered with, restrained, and coercedits employees in the exercise of the rights guaranteed in Section 7 of the Actand has engaged in and is engaging in unfair labor practices within the meaningof Section 8 (a) (1) of the Act.6.The aforesaid unfair labor practices are unfair labor practices affectingcommerce within the meaning of Section 2 (6) and (7) of the Act.[Recommended Order omitted from publication in this volume.]VULCAN TIN CANCOMPANY AND VULCAN STAMPING AND MANUFAC-TURING CO., INC.andUNITED ELECTRICAL, RADIO AND MACHINEWORKERS OF AMERICA, UE, PETITIONER.CaseNo.13-RC-1749.November 29, 1951Supplemental Decision and OrderPursuant to a Decision and Direction of Election dated April 24,1951,1 an election by secret ballot was held on May 27, 1951, under the1VulcanTin Can Company,94 NLRB 10.97 NLRB No. 32.